UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-2060



ORISHA KAMMEFA,

                                              Plaintiff - Appellant,

         versus

MARYLAND DEPARTMENT OF AGRICULTURE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-94-6-B)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Orisha Kammefa, Appellant Pro Se. Craig Arne Nielsen, Assistant
Attorney General, Annapolis, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her civil complaint filed under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 1981 & Supp. 1995), alleging discrimination based on race,

gender, and religion, and retaliation. Appellant also appeals from
the court's order denying her motion filed under Fed. R. Civ. P.

59(e). We have reviewed the record and the district court's opin-

ions and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Kammefa v. Maryland Dep't of
Agric., No. CA-94-6-B (D. Md. Feb. 24, 1995; Apr. 20, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2